Citation Nr: 0824362	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right-sided facial 
disfigurement, to include as secondary to traumatic 
amaurosis, right eye, status-post enucleation with 
prosthesis.

2.  Entitlement to service connection for traumatic 
amaurosis, right eye, status-post enucleation with 
prosthesis.

3.  Entitlement to service connection for refractive error, 
compound hyperopic astigmatism, left eye, to include as 
aggravated by traumatic amaurosis, right eye, status-post 
enucleation with prosthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

The veteran requested a Travel Board hearing in connection 
with these claims.  The hearing was scheduled and 
subsequently held in June 2007.  The veteran testified at 
that time and the hearing transcript is of record.  In May 
2008, the veteran was informed that the Veterans Law Judge 
(VLJ) who conducted the June 2007 Travel Board hearing was no 
longer employed at the Board.  The veteran requested a new 
Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2008, the veteran was informed that the Veterans Law 
Judge (VLJ) who conducted the June 2007 Travel Board hearing 
was no longer employed at the Board.  The veteran requested a 
new Travel Board hearing.  To date, he has not been scheduled 
for such a hearing, and thus, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.707 (2007).
   
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




